586 N.W.2d 406 (1998)
Harry JACKSON, Respondent,
v.
MINNESOTA ARENA FOOTBALL, and MN Assigned Risk Plan/Admin. by Occupational Healthcare Management Service Co., Relators.
No. C4-98-1235.
Supreme Court of Minnesota.
November 16, 1998.
Mark M. Suby, Hansen, Dordell, Bradt, Odlaug & Bradt, St. Paul, for appellant.
John R. Malone, Malone, Atchison & Henning, Bloomington, for respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 16, 1998, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $400 in attorney fees.
BY THE COURT:
Paul H. Anderson
Associate Justice